IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Charles Hobart,                        :
                         Petitioner    :
                                       :
               v.                      :        No. 462 M.D. 2017
                                       :
Commonwealth of Pennsylvania,          :
Governor's Office of Administration,   :
Pennsylvania State Police and the      :
Pennsylvania Department of             :
Transportation,                        :
                         Respondents   :


                                      ORDER

               NOW, November 29, 2018, upon consideration of respondents’

application for reargument, and petitioner’s answer in response thereto, the

application is denied.




                                       MARY HANNAH LEAVITT,
                                       President Judge